Title: From Thomas Jefferson to Lambert, 19 November 1788
From: Jefferson, Thomas
To: Lambert



Paris ce 19me. Novembre 1788.

Monsieur Jefferson a l’honneur de presenter ses respects à Monsieur Lambert, et de lui envoyer quelques Observations sur la peche de la baleine. Il les a fait imprimer pour en faciliter la lecture aux Ministres de sa Majeste, auxquels seulement il en fait la communication. Il y entre des details qu’il ne seroit pas à propos de faire connoitre qu’aux ministres. Il remercie Monsieur Lambert de toutes ses attentions à ce sujet, et il le prie d’agreer ses hommages.
